ORDER
The Court having considered the Petition for Indefinite Suspension by Consent filed by the Attorney Grievance Com*560mission and John M. Spiridon, the respondent, it is this 26th day of September, 1996,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, John M. Spiridon, is suspended indefinitely by consent from the practice of law in Maryland pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of John M. Spiridon from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.